            1

            2

            3                                                                JS-6
            4

            5

            6

            7

            8                         UNITED STATES DISTRICT COURT
            9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
           10

           11   United Specialty Insurance Company, a     Case No. 2:20-cv-02765-RGK-KS
                corporation,
           12                                             [PROPOSED] ORDER GRANTING
                         Plaintiff,                       JOINT STIPULATION TO DISMISS
           13                                             THIRD PARTY COMPLAINT
                v.                                        AGAINST HISCOX INSURANCE
           14                                             COMPANY AND SCOTTSDALE
                Clean & Sober Media, LLC, a Limited       INSURANCE COMPANY
           15   Liability Company; Richard Taite, an
                individual; Grasshopper House, LLC, a
           16   Limited Liability Company                 [Filed Concurrently with Joint
                                                          Stipulation to Dismiss Third Party
           17
                                                          Complaint]
           18
                                                          Judge: Hon. R. Gary Klausner
           19                                                    Ctrm. 850
           20                                             Discovery Cutoff: April 19, 2021
                                                          Motion Cutoff:    May 3, 2021
           21                                             Trial Date:       August 3, 2021
           22

           23

           24   AND RELATED CROSS-ACTIONS
           25

           26

           27

           28


                                                          1
                 [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS THIRD-PARTY COMPLAINT AGAINST
                             HISCOX INSURANCE COMPANY AND SCOTTSDALE INSURANCE COMPANY
PROPOSED ORDER DOCX
            1         The Court, having reviewed the Joint Stipulation to Dismiss Third Party
            2   Complaint of Third Party Claimants Clean & Sober Media, LLC and Richard Taite
            3   (collectively, “CSM”) against HISCOX INSURANCE COMPANY (“HISCOX”) and
            4   SCOTTSDALE INSURANCE COMPANY (“SCOTTSDALE”) and finding good
            5   cause therein, HEREBY ORDERS that:
            6         1.     The Third Party Complaint brought by CSM against HISCOX and
            7   SCOTTSDALE will be dismissed without prejudice, with each party to bear its own
            8   attorneys’ fees and costs.
            9

           10

           11         IT IS SO ORDERED.
           12         July 9, 2021
           13
                                                              HONORABLE R. GARY KLAUSNER
           14                                                 United States District Judge
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28


                                                          2
                 [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS THIRD-PARTY COMPLAINT AGAINST
                             HISCOX INSURANCE COMPANY AND SCOTTSDALE INSURANCE COMPANY
PROPOSED ORDER DOCX
            1

            2

            3

            4

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28




2629050
PROPOSED ORDER DOCX
